Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Gerstenzang on 11 March 2021.
The claims have been amended as follows:
1.    (Currently Amended) A water polishing system comprising:
a connection to a source of ultrapure water (UPW) comprising particles having a diameter less than 30 nm;
an ultrafiltration (UF) module having an inlet and permeate outlet;
a vibration source operatively coupled to the UF module, the vibration source, when in use, increasing efficiency of a membrane of the UF module to retain the particles having the diameter less than 30 nm from UPW being filtered by applying vibrations to the UF module during filtration of the UPW;
a recirculation conduit communicating the permeate outlet with the inlet and forming a recirculation loop;
a recirculation pump disposed along the recirculation conduit upstream from the inlet of the UF module and fluidly coupled to the source of UPW; 
;
a pressure sensor positioned along the recirculation conduit upstream of the pressure control valve and configured to generate the pressure signal indicative of the pressure of the permeate; and 
a controller operatively coupled to the pressure sensor and configured to control operation of the pressure control valve based on the pressure signal.

2.    (Canceled) 

3.    (Canceled).

4.	(Currently Amended) The water polishing system of claim 1, further comprising:
a UPW make-up conduit fluidly coupled to the source of UPW and the recirculation conduit; and
a blending point where the UPW make-up conduit fluidly connects to the recirculation conduit such that the pressure control valve is positioned between the blending point and the pressure sensor, and the controller is configured to operate the 

5.    (Original) The water polishing system of claim 4, wherein the recirculation pump is positioned downstream from the blending point such that a fluid including UPW and permeate is delivered to the recirculation pump at the predetermined pressure value.

6.    (Original) The water polishing system of claim 5, wherein the recirculation pump is configured to operate at a predetermined constant speed.

7.    (Original) The water polishing system of claim 5, wherein the UF module further includes a reject outlet for retentate from the UF module and a reject conduit fluidly coupled to the reject outlet.

8.    (Original) The water polishing system of claim 1, further comprising a holding tank disposed along the recirculation conduit.

9.    (Cancelled)

10.    (Cancelled)
 
11.    (Cancelled) 

12.    (Cancelled) 

13-15. (Cancelled)

16.    (Cancelled) 

17.    (Cancelled) 

18-22. (Cancelled)

23.    (Previously Presented) The water polishing system of claim 1, wherein the vibration source produces vibrations in a frequency range of about 20 Hz to about 1000 Hz.

24.    (Currently Amended) The water polishing system of claim 1, wherein the controller is further operable to adjust a speed of the recirculation pump based on a temperature signal indicative of a temperature of the permeate.

25.    (Previously Presented) The water polishing system of claim 1, wherein the controller is further operable to adjust the pressure control valve based on a temperature signal indicative of a temperature of the permeate.



27.    (Previously Presented) The water polishing system of claim 26, wherein the pressure control valve is positioned downstream from the supply conduit.

28.    (Cancelled) 

29.    (Cancelled) 

30.    (Cancelled) 

31.    (Previously Presented) The water polishing system of claim 26, wherein the demand source comprises a semiconductor manufacturing tool.


The following is an examiner’s statement of reasons for allowance: Independent claim 1, now incorporating subject matter of claims 2 and 3, is now deemed to distinguish over the previously applied combination of prior art based on Freije et al PGPUBS Document US 2011/0315632. Although, Freije et al is deemed to substantially disclose, or make obvious the claim limitations of connection to source of ultrapure water comprising nanometer size particles (see paragraph [0031] of Freje concerning filtration of water from electronics manufacturing), ultrafiltration (UF) module, recirculation loop communicating permeate outlet of the UF module with inlet to the module, recirculation pump, and pressure control valve disposed along the recirculation conduit, in the embodiment of Figure 4 and paragraphs [0047-0049] of Freje, The formerly applied teaching references provide ample motivation to add a vibration source as claimed to the system of Freije. 
 However, Freije is now acknowledged as not clearly providing a pressure sensor signaled along the recirculation conduit upstream of the pressure control valve, and controller operatively coupled to sensor and to control valve operation, valve, sensor and controller together being operative to maintain a constant pressure of the permeate and constant flux through the UF module. It is acknowledged that Freje teaches such pressure sensor and controller operation only with respect to other embodiments concerning recirculation of retentate. 
The Examiners Amendment also mitigates 112 (b) issues in claims 1 and 24 regarding antecedent basis, corrects claim dependency in claims 4 and 24, and cancels the non-elected, withdrawn claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/11/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778